Citation Nr: 1616911	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  05-10 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to higher staged initial ratings for spondylolysis, L5, rated noncompensable prior to January 9, 2007, 10 percent from January 9, 2007 through December 11, 2008, and 20 percent from December 12, 2008, including on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from November 1997 to May 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi (RO), which granted service connection for spondylolysis, L5, and assigned a noncompensable initial rating effective May 8, 2004.  During the pendency of the appeal, an October 2009 rating decision assigned a 10 percent staged initial evaluation effective July 22, 2009.  

By a May 2010 decision, the Board denied a compensable initial evaluation for spondylolysis, L5, prior to January 9, 2007; awarded a 10 percent evaluation for spondylolysis, L5, from January 9, 2007 through December 11, 2008; and awarded a 20 percent evaluation for spondylolysis, L5, on and after December 12, 2008.  

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2010, the parties submitted a Joint Motion for Remand (Joint Motion) requesting that the Board's May 2010 decision be vacated and Remanded to the Board for additional development and consideration.  In an April 2011 Order, the Court granted the Joint Motion, vacating the Board's May 2010 decision and remanding the case to the Board for compliance with the Joint Motion.  The Joint Motion did not specifically note that the Board's May 2010 decision was to be vacated only to the extent that higher ratings were not granted, but the Joint Motion incorporated the increase in ratings granted in the Board's May 2010 decision.  The Joint Motion vacated the Board's May 2010 decision to the extent that it denied a compensable initial evaluation prior to January 9, 2007, to the extent that it denied an evaluation in excess of 10 percent from January 9, 2007 through December 11, 2008, and to the extent that it denied an evaluation in excess of 20 percent from December 12, 2008.  

In a November 2015 rating decision, the RO granted entitlement to service connection for radiculopathy of the left lower extremity and assigned an evaluation of 10 percent effective May 1, 2014, as well as entitlement to service connection for radiculopathy of the right lower extremity and assigned an evaluation of 10 percent effective October 16, 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to higher evaluations for his service-connected spondylolysis, L5.  Unfortunately, the Board finds that additional development must be undertaken before these issues can be adjudicated.  

Pursuant to the April 2011 Joint Motion, the Board's previous remand in January 2012 explicitly directed the RO to "obtain and associate with the claims file a copy of private medical records from Dr. Foxworth dated February 16, February 19, February 23, February 28, March 2, and March 9 of 2007 which have been scanned into VA's system using VISTA."  All attempts to secure this evidence were to be documented in the claims file by the RO; and if, after making reasonable efforts to obtain identified records the RO was unable to secure same, the RO was instructed to notify the Veteran and (a) identify the specific records the RO was unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he was ultimately responsible for providing the evidence.

Upon review of the record, however, it does not appear that all of the identified documents from Dr. Foxworth have been obtained and associated with the record.  Although treatment records for February 16 and February 19 of 2007 were associated with the claims file in June 2013, the remainder of the records do not appear.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the development specified in the Board's prior remand with respect to the private medical records from Dr. Foxworth dated February 23, February 28, March 2, and March 9 of 2007 must be conducted prior to adjudication.

In addition, the Veteran was provided with a VA thoracolumbar spine examination in October 2015, at which time he was diagnosed as having degenerative arthritis of the spine, spinal stenosis, and spondylolisthesis.  However, although the examiner indicated that the Veteran was examined immediately after repetitive use over time, he concluded that he was unable to opine as to whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time without resort to mere speculation.  Additionally, although the examiner indicated that the examination was conducted during a flare-up, he concluded that he was unable to opine as to whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups without resort to mere speculation.  

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the United States Court of Appeals for Veterans Claims (Court) held that where an examiner finds that he or she cannot provide an opinion without resorting to speculation, then "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  

In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment because they actually were unable to provide a definitive opinion because the limits of medical knowledge had been exhausted or, instead, for example, because they needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability but also held that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data were fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

Here, the Board finds that additional development is warranted in this case to determine whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time, and whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups.  If the examiner again determines that he/she cannot answer this question without resorting to speculation, then the examiner must explain the basis of this inability to provide the requested opinion and identify precisely what facts could not be determined.  In particular, the examiner must specify whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence or argument in support of his claim for higher staged initial evaluations for spondylolysis, L5.  Based on his response, the RO must attempt to procure copies of all identified evidence which has not previously been obtained and must conduct any additional development indicated.  

Specifically, the RO must associate all updated VA treatment records with the Veteran's electronic claims file, and must also obtain and associate with the claims file a copy of private medical records from Dr. Foxworth dated February 23, February 28, March 2, and March 9 of 2007 which have been scanned into VA's system using VISTA.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain identified records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Provide the Veteran with another VA examination to determine the current severity of his service-connected spondylolysis, L5.  The claims file must be made available to the examiner.  All indicated testing must be conducted.  The examiner must conduct full range of motion studies on the service-connected lumbar spine.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, then the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected lumbar spine.

If the examiner is unable to provide an opinion without resorting to speculation, he or she must explain why a definitive opinion cannot be provided.  In particular, the examiner must specify whether an opinion could not be rendered because the limits of medical knowledge have been exhausted, or whether additional testing or information would facilitate a conclusive opinion.

3.  After completing the above actions, and any additional development deemed necessary, readjudicate the Veteran's claim, to include whether referral for extraschedular consideration is warranted.  If any benefit sought on appeal remains denied, then the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




